Citation Nr: 0031513	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  96-41 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disability on a direct or chronic disease presumptive basis, 
and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty for training from September 
1985 to January 1986, and on regular active duty from May 
1989 to May 1994.  During the latter period of service, he 
served in Southwest Asia.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the Wichita, 
Kansas, Medical and Regional Office Center (M&ROC) of the 
Department of Veterans Affairs (VA).  When the case was 
before the Board in September 1997 on the issue of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for bilateral knee disability on 
a direct or chronic disease presumptive basis, the Board 
remanded the case to the M&ROC for further development.  
Thereafter, the M&ROC continued to deny reopening of the 
veteran's claim.  It returned the case to the Board in 
October 2000. 


FINDINGS OF FACT

1.  Service connection was denied for a bilateral knee 
disability on a direct or chronic disease presumptive basis 
in an unappealed rating decision dated in June 1994.  

2.  Since the June 1994 rating decision, evidence which is 
not cumulative or redundant of evidence previously of record 
and which is so significant that it must be considered to 
fairly decide the merits of the previously denied claim has 
been received.






CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for bilateral knee disability on a direct 
or chronic disease presumptive basis has been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.6, 3.303 
(1999). 

Service incurrence or aggravation of arthritis may be 
presumed under certain circumstances if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from active service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection was denied for bilateral knee disability 
on a direct and chronic disease presumptive basis in an 
unappealed rating decision dated in June 1994.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Evidence on file at the time of the June 1994 rating decision 
consisted of the veteran's service medical records, a June 
1994 VA examination report, and a May 1994 application for 
service connection.  The veteran's service medical records 
show that he was treated on one occasion in October 1991 for 
left knee pain attributed to overuse.  Service medical 
records are otherwise negative for evidence of left knee 
disability.  On examination for separation in April 1994, the 
veteran's left knee was found to be normal.  The report of a 
June 1994 VA examination shows that the veteran complained of 
bilateral knee pain, that physical and X-ray examinations of 
his knees were negative, and that chronic arthralgias of both 
knees was diagnosed.  

The evidence received since the June 1994 rating decision 
includes a statement dated in January 1996 from E. Douglas 
Seifert, M.D.  Dr. Seifert reported that the veteran was seen 
in January 1996 for chronic bilateral knee pain of 5-6 years 
duration and that he diagnosed the veteran with bilateral 
patellofemoral compression syndrome.  This statement is 
competent evidence of the presence of chronic bilateral knee 
disability and of the onset of the disability during military 
service.  It is not cumulative or redundant of the evidence 
previously of record and it is so significant that it must be 
considered in order to fairly decide the merits of claim .  
Therefore, it is new and material and the claim for service 
connection for bilateral knee disability is reopened.


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for bilateral 
knee disability on a direct or chronic disease presumptive 
basis is granted.


REMAND

Previously, the U.S. Court of Appeals for Veterans Claims 
(Court), R. § 3.156(a); (2) if new and material 
evidence has been presented, immediately upon reopening it 
must be determined whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); (3) if the claim is 
well grounded, the case may be evaluated on the merits after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.

However, during the pendency of the appellant's appeal but 
after the case was forwarded to the Board, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), became effective.  This liberalizing law is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The statement from Dr. Seifert indicates that he treated the 
veteran in January 1996 for bilateral patella femoral 
compression.  The Board observes that the veteran submitted 
the medical statement of Dr. Seifert to VA along with the 
physician's office address and his authorization for VA to 
obtain treatment records from Dr. Seifert.  However, the 
record does not show that the M&ROC attempted to obtain 
records from Dr. Seifert.  

The Board also notes that the veteran was provided a VA 
examination in March 2000, several years after the date on 
which the veteran received treatment from Dr. Seifert.  The 
physician who conducted the VA examination did not find 
objective evidence of any knee disorder.  In view of the 
conflicting medical evidence as to whether the veteran has a 
chronic disorder of either knee, the Board believes that 
another VA examination should be performed. 

Finally, the Board notes that in the September 1997 remand, 
the M&ROC was instructed to adjudicate on a de novo basis the 
veteran's new claim for service connection for bilateral knee 
disability due to undiagnosed illness.  Thereafter, the M&ROC 
did not issue a rating decision adjudicating this new claim.  
Rather, it issued a supplemental statement of the case in May 
2000 in which it framed the issue as entitlement to service 
connection for bilateral knee disability, to include as due 
to undiagnosed illness.  In this supplemental statement of 
the case, the M&ROC denied service connection for bilateral 
knee disability due to undiagnosed illness and denied 
reopening of the claim for service connection for bilateral 
knee disability on a direct or chronic disease presumptive 
basis.  In the cover letter sent with the supplemental 
statement of the case, the M&ROC informed the veteran that a 
response was optional if he had already submitted a 
substantive appeal on the issue(s) addressed in the 
supplemental statement of the case and that he must submit a 
substantive appeal within 60 days, if the supplemental 
statement of the case addressed a new issue.  The veteran did 
not respond, and the subsequently submitted argument of his 
representative did not address service connection for 
bilateral knee disability due to undiagnosed illness.  As a 
result the Board does not currently have jurisdiction over 
this issue.  However, as noted above, the M&ROC improperly 
framed the issues in the supplemental statement of the case, 
and it did not properly inform the veteran of the 
requirements to appeal the May 2000 determination denying 
service connection for bilateral knee disability due to 
undiagnosed illness.     

In light of these circumstances, the case is REMANDED to the 
M&ROC for the following actions:

1.  The M&ROC should inform the veteran 
of the requirements to appeal the May 
2000 determination denying service 
connection for bilateral knee disability 
due to undiagnosed illness.  If the 
veteran appeals this determination, the 
M&ROC should ensure that all indicated 
development is performed.  In particular, 
the M&ROC should ensure that the examiner 
who performs the VA examination ordered 
below also provides the information 
required to fulfill VA's duty to assist 
the veteran in the development of facts 
pertinent to this claim.    

2.  The M&ROC should request the veteran 
to provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his knee disability claim.  
After obtaining any necessary 
authorization from the veteran, the M&ROC 
should attempt to obtain a copy of all 
indicated records.  The records requested 
should include those of Dr. Seifert.

3.  If the M&ROC is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request the 
veteran to provide a copy of such 
records.

4.  The veteran should be requested to 
provide statements from persons who can 
corroborate the presence of pertinent 
knee symptoms in service and since his 
discharge from his second period of 
active service. 

5.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise, who has not 
previously examined the veteran, to 
determine the nature and etiology of any 
currently present disability of either 
knee.  All indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  The examiner should identify 
any objective indications of the presence 
of disability of either knee.  In 
addition, with respect to each currently 
present knee disorder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is etiologically related to 
service.  The rationale for all opinions 
expressed should also be provided. 

6.  Thereafter, the M&ROC should review 
the claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

7.  Then, the M&ROC should adjudicate on 
a de novo basis the reopened claim of 
entitlement to service connection for a 
bilateral knee disability on a direct or 
chronic disease presumptive basis.  If 
appropriate, the M&ROC should also 
readjudicate the claim for service 
connection for bilateral knee disability 
due to undiagnosed illness, pursuant to 
38 C.F.R. § 3.317.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the M&ROC 
should issue a supplemental statement of 
the case to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the M&ROC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.	



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 10 -


